MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Mineria
del Ministerio de Energía y Minas, ingeniero Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N* 08767639, autorizado por el artículo 13? del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N? 082-2002-EF, a quien en adelante se
le denominará "EL ESTADO”; y,

(ii) MARCOBRE S.A.C. identificada con R.U.C. N” 20508972734, con domicilio en
Av. Alfredo Benavides N” 1180, Urb. San Antonio, distrito de Miraflores, Lima, representada
por el señor Jaime Mario Soldi Soldi, identificado con Documento Nacional de Identidad N?
07787342 , según poder inscrito en el asiento C00006 de la Partida N* 11652150 del Registro
de Personas Juridicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará "EL INVERSIONISTA".
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1,1, EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1,2, Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración,

1,3, Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4, A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 29 de febrero de 2008 la suscripción del Contrato de
Inversión al que se refiere el articulo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N” 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
CLÁUSULA TERCERA: Compromisos de las partes

3.1, Compromisos del INVERSIONISTA:

MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1, por un monto de US$ 6'533,000,00 (Seis Millones Quinientos Treinta y Tres
Mil y 00/100 Dólares Americanos), en un plazo de ocho (8) meses contados a partir del mes
de mayo hasta diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 212-2008-MEM/DM, publicada en el Diario Oficial El
Peruano el 14 de mayo de 2008, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable,

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato. sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 30 días del mes de mayo de dos mil ocho

A

FORA! 8 SOLUSISIS ap SOLIS
xo “20534 39 SOI
q

sondas 29 5oD1aS|

anjeado reuosiad Á sauooejesu ap Pnuenbia A pepunóas ap soouv9s|

SOPUDMR 140) A JeLnsnpul pepuntas ap 5004995]

KICMALES CIUOJaja1 “Jelpes) s9UOpeounWo) ap Sopas

¡PUUSIQuie UDIAOd 9 1402 SOPRUODRa, SONAS,

souerejósoy Á seoipau: sontuas

Sadie) sp UPESAsUOS Ey AOS dx dp Sapere]

50] esed SOLeSIDgA SOMSSNUNS Á SAjeUae “odinba *pueumbew "euosiad ap ars0ósues y

ES

¡SE 0/00 SOUeSadaU SOME Á SOMIRLEA “RURUINDO dp 01IUE UI OJUAWepUase O sajurbpy| .
SUR OI y) PEPE sel]
sed ouesgoau odnbo A PueuInoe ep vonesedas Á OJUDIUIUaquew “u9nosdsul ap soDIAaS|

PIU ODIOS q ESpEpia De!
501 9 5OPRunsap SEUOYone A sajerzadsa soDu021 SOIPNISO “enokÍnsuco "enosase ap 0019
DPSADIg [ep JejmLL ¡09 oanerado ¡euossad ep uoneuaLe Á oJudaueloje ap oras
(Ex Fenbe “sojans “SaeJaUILU ap SISUpUR) OLOIE308 39 siena]
(emsrouad 0301) esIanas LONeImDZO 99 Á PUNUeWeIp UONeJO ad ap sOnIAJ0S|
(SaARsUua 2/Mpu!) SOxUIAbOSS A soxsyoaó sop1os|
(501 99 HUIDA "500178 Sado) "EPA UPOMAS]
'SODOOI7 SOPA "500 RI 01ad SANDUI) Soo1uaaroó A 5001691096 soruvas|

soxsppoeó Á so0ypabodo SONS!
SOPIAJAS|
BIQIAOASe JUE DUDO JU CUA

iS UGODAR01d ap SEAROSQUI SOY 0109)%a Sebque seseospus Á souoJeiJisas soyeuedo setvap 901]
ET |
SORUDIDAS O SORA dana soJesede Á soquaunNsu SEuap 507

eme bojoj ap 01da0xa SODIODa O SODUPAa soJeiede Á SOJUBLINAISU! SPLUOp 501
SODLDIA/a O SOLA 01Í30xS euiswelboja) ap soyeiedo Á SOJAAUNASuI sgusap So]
SONUQIPAA O SOMIDAO “CULO I0004 99 SO3e5ede Á sOJUOLNA Su

SOJONN |
vopebasgu e0d soresede Á soqUaLnsus spuap 507

(sejnícuq cadonxa) ¡eDedsa 0 ese uporbaaru esed soyesede Á SOJUIUNASy]

n pid sejauo1se))|

5030 n 960

“zon ap vppeJaabas O UpISAUSUEA Á UOSIBAUO) “v9pndadas e eued soJe/0de semap so]
PEpundaS ap 50358]

DIN AA End 103 Opeze]

ESA eel ap SOPInanUe 5101991014]

souDIg

|

EJ

(ssn)
800Z 30 3Y8MW3IDIO Y OAVW - NOIDVJO1dX3 NA NOISYJANI 30 VAVIDONOBO
"IWS INBODYIVW

LOX3NV
ES
Lira, mércols 14 de mayo da 2008

d+ NORMAS

Aprueban lista de bienes

y servicios
cuya adquisición otorgará derecho a
devolución del IGV e IPM a favor de
MARCOBRE S.A.C. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N* 212-2008-MEM/DM

Lima, 8 de mayo de 2008
CONSIDERANDO:

Que, mediante Decreto Supremo N' 082-2002-EF se
aprobó el Reglamento de la Le N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de

exploración:

Que, el inciso c) del articulo 8" del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable de! Ministerio.
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002:EF se aprobó
la penal de los bienes y servicios cuya adquisición
otorg: el derecho a la devolución definitiva del
ao General a las Ventas e Impuesto de Promoción

lunicipal;

Que, MARCOBRE S.A.C. solicitó al Ministerio de
Energía y Minas la suscripción de un Contrato de Inversión
en ión, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;
Que, el Ministerio

» Economia y Finanzas mediante
Oficio N* 117-2008-EF/15.01 de fecha 14 de abril de 2008,
emitió opinión favorable a la lista de ici

a bienes y servicios
presentada por MARCOBRE S.A.C. considerando que la lista
o O a con a Bees y
servicios aprobados por el Decreto Supremo N” 150-2002-EF.
adecuado al Arancel de Aduanas vigente;

Con ta opinión favorable de la Dirección General de

LEGALES 372211

DESCRIPCION

¡ALEADOS O SIN ALEAR.

| 7304.22 00.00 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
| 73002300 DEMAS TUBOS DE PER

¡ dido

3 | 2207131000 Y CORONAS CON PARTE OPERANTE DF!

[rmesasos
>
1207 13200 [BROCAS CON PARTE OPFRANTE DE GENE

| 1207.133000 BARREMAS INTEGRALES CON PARTE OPERANTE DE.
¡CERMET

| 820139000 LOS DEMÁS UTRES CON PARTE OPERANTE DE
| CERMET
|

1000 [TREPANOS Y CORONA

L 807192100 [BroCAS DIAMANI TO DECRET —
8207.19.29.00 LAS DEMAS BROCAS EXCEPTO DE CERMET y
DIAMANTADAS.

2201.19:30.00 [BARRENAS INTEGRALES ]
sa0isenoo Los DEMÁS  UNLES
__ [PERFORACIÓN Y SONDEO |
[18 | 120750.0.00 [LOS DEMÁS UTLES INTERCAMBIABLES 1

10.00 [LAS DEMAS MÁQUINAS DE SONDEO O PERFORACIÓN
o
LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN|
EXCEPTO AUTOPROPULSADAS

INTERCAMBIABLES — DE|

les | esesaozaoo |

[MAGEN O MAGEN Y SONIDO o
¿LOS DEMAS SOPORTES ÓPTICOS ORABADOS ]
CAMIONETAS —POKAUP. DE ENCENDIDO POR
COMPRESIÓN. ENSAMBLADAS CON PESO TOTAL CON)
¡CARGA MÁXIMA INFERIOR O IGUALA £.537 Y DIESEL

T 8705 20.00.00 [CAMIONES AUTOMÓVILES
PERFORACIÓN

| 8523402900
804 21:10:10

PARA SONDEO 0

inciso c) del
eglamento de la Ley N* 27623, aprobado
pe Decreto Supremo N* 082-2002-EF y el artículo 9* del
eglamento de Organización y Funciones del Ministerio
de Energía y Min:
N*.031-2007-EM:

SE RESUELVE;

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de MARCOBRE S.A.C. durante la fase
de e) ción, de acuerdo con el Anexo que forma parte
integrante de la presente Resolución Ministerial

as, aprobado por Decreto Supremo

Regístrese, comuníquese y publíquese.

JUAN VALDIVIA ROMERO |

Ministro de Energía y Minas
ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DE IGV e IPy9-

MARCOBRE S.A.C.

DESCRIPCION

we
NACIONAL
1

A _—__ A ul
PARACIONES PARA FLUIDOS DE PERFORACIÓN DE| |
JPO2O$ rLoDOSy

[za | 2002300000 CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMAR
O AEREA, EXAMEN MÉDICO DE ORGANOS INTERNOS |
O PARA LABORATORIOS DE MEDICINA LEGAL O,
[IDENTIFICACIÓN JUDICIAL

00 10, [WCROSCOPIOS ESTEREOSOOPICOS |
00.1. LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA,
pS ¿CMEFOTOMICROGRAFÍA O MOCROPROYECCIÓN
301210000) "MICROSCOPIOS. — EXCEPTO LOS OPTICOS,
DIFRACTOGRAFOS

[011200000 INSTRUMENTOS Y APARATOS PARA]

NAVEGACIÓN AEREA

NAVEGACIÓN

2015.20.10%0 TEODOLTOS
3015.202009 [TAQUÍMETROS ———

y | 501530.0000 ÍNVELES o
3015.40.10.00 INSTRUMENTOS Y APÁRATOS DE FOTOGRAMETRÍA |

ELECTRICOS O ELECTRONICOS
40 [eorsaosoco LOS DEMÁS INSTRUMENTOS Y APARATOS DEl
FOTOGRAMETRIA — EXCEPTO ELÉCTRICOS Ol
Ll E A
0) 301550.1000 |LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS
- O ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA __|
1 [ 301590000. LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO
Ñ ___ELÉCTRICOS O ELECTRÓNICOS
13 | 901540090 [PARTES Y ACCESORIOS ]
laa. | soza000000 [LOS DEMÁS APARATOS RESPRATORIOS Y MÁSCARAS]

¡ANTIGAS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN
¡SiN MECANISMO MI ELEMENTO FL. TRANTE AMOVIBLE

<SPECTRO ESPECTROFOTÓMETROS
UTILICEN RADIACIONES

ESPECTRÓMETROS,
[ESPECTRÓGRAFOS “QUE
OPTICAS (UV VISIBLES 18)

las | 5077300000

"372212,

CE

9090.39.00.00 mos DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA!
'0 CONTROL DE TENSIÓN,

DESCRIPCION

p , INTENSIDAD, RESISTENCIA O)
POTENCIA, SIN DISPOSITIVO REGISTRADOR

1. SERVICIOS

[a Servicios de Operaciones de Exploración Minera: ]

+ Togográficos y geodéscos.
+ Geoiórgcos y geolcnicos (ncluya perrográficos,
A restitución fotogramétrca. abreas, mecánica de rocas).

Serdcios geofisicas y geoquirricas (nctuya ensayus).
Seracos de parlaracón diamartna y de Gradacón rayar [roto percusta), |
Sonics o z
Senos de Inerpretacón muliespecial de imágenes ya sean sasítalos o
equipos aeoranIOtados

+ Ensayos de Isora (análsa de minerales, suelos, aqua, ec)

[E] Otros Servicios Vinculados a la Actividad de Exploración Minera;

+ Serio de sljamiento y alimentación del personal oparatio dl Titular sl
Proyecto

Servi de suenos, conmuoria, estudios tcricos especias y autoras,

TT Sercos ds diseño, conslucción. montaje industal, aécvico y mecánico

0 la exploración mirara

— Serícios de nupeccón, mantenimento y ”aparacón de maquara y quina
útzado en las ncbvidades de exploración minera

+ Alquiler o arrendamiento financiero de maqueraía, veniaJos y equipos!
"ecesaros para las actividades de exploración.

> Transpoca de personal, maqurara, Duo. materiales y surimisvos|
recesaños para las activicades da exploración y la construcción de
campamentos.

+ Servicios médicos y msptalaños o

«Serácos relaoorados con la protección ambiental

+ Sevcos de sistemas e riomálica

+ Servicios de comunicaciones, ircluyen comunicación radal, telefonía
satelital.

Serio de seguridad indus y contraincandos. o
Séricios de seguidas y viplarcia de Instalaciones y personal opRratvo,

]

199674-1

Aprueban transferencia a título
gratuito de bienes que conforman
el Proyecto Electrificación de la
Comunidad Campesina de Collana a
ELECTROPUNO S.A.A.

RESOLUCIÓN MINISTERIAL
N* 213-2008-MEM/DM

Lima, 8 de mayo de 2008
CONSIDERANDO:

Que, por Decreto Supremo N* 026-2007-EM del 5
de mayo de 2007, se dispuso la fusión del Lc de
Mejoramiento de la Electrificación Rural mediante la
Aplicación de Fondos Concursables — Proyecto FONER

la Dirección Ejecutiva de Proyectos, creándose la
irección General de Electrificación Rural, la misma
que ha entrado en funciones el 1 de energ-de 2008;

Que ía Licitación Pública N* LP-0004-2006-
EM/DEP, con fecha 8 de enero de 2007, la Dirección
Ejecutiva de Proyectos del Ministerio de Energía
Ma (hoy Dirección General de Electrificación

'ural) y la empresa Constructora de la Ingeniera Ss
- CIDINSA, suscribieron el Contrato N* 07-003
DEP para la ejecución de la obra: Electrificación de
la Comunidad Campesina de Coliana, Ubicada en la
provincia de Huancané, departamento de Puno, por un
monto de S/, 1 039 188,15 Incluido IGV y un plazo de
ejecución de 90 dias calendario;

Y NORMAS LEGALES A

Que, la obra indicada ha quedado concluida y ha sido
recepcionada por la Empresa Regional de Servicio Público
de Electricidad de Puno S.A.A. - ELECTROPUNO S.A.A..
según consta en el Acta de Recepción de Obra del 6 de
julio de 2007 y en el Acta de Conformidad de Operación

xperimental del 7 de agosto de 2007;

Que, mediante Resolución Directoral N' 222-07-
EM/DEP de fecha 5 de setiembre de 2007, se jo la
liquidación final del Contrato N* 07-003-EM/DEP, para
la ejecución de la obra Electrificación de la Comunidad
Campesina de Collana, la misma que estableció un monto
final de contrato de S/, 963 973,82 incluido IGV,

Que, con Resolución Directoral N” 428-07-EM/DEP.
del 27 de diciembre de 2007, se aprobó la liquidación final
del proyecto Electrificación de la Comunidad Campesina
de Colíana, la misma que estableció un monto total de
inversión pido al 30 de noviembre de 2007 de S/. 1
064 886,37;

Que, asimismo, el artículo 18* de la Ley N* 28749
- Ley General de Electrificación Rural y el artículo sy
de su Laos quires aprobado PE Decreto Supremo N?
025-2007-EM establece que el Ministerio de Energía y
Minas transferirá a titulo gratuito los Sistemas Eléctricos
Rurales (SER) que haya ejecutado o ejecule, a favor de
las empresas concesionarias de distribución eléctrica
de propiedad estatal y en su caso a la Empresa de
Administración de Infraestructura Eléctrica SA. -
ADINELSA:

Que, habiéndose aprobado la liquidación final del
proyecto: Electrificación de la Comunidad Campesina
de Collana, corresponde efectuar la transferencia de
los blenes que conforman dicho proyecto a la Empresa
Regional de Servicio Público de Electricidad de Puno
S.A.A, - ELECTROPUNO S.A A.

De conformidad con lo dispuesto en la Ley N? 28749,
Loy General de Electrificación Rural; el Decreto Supremo
N* 025-2007-EM, Reglamento de la Ley N* 28749; el
Decreto Ley N* 25962, Ley Orgánica del Sector Energía y
Minas y el Decreto Supremo N*031-2007-EM, Reglamento
< Organización y Funciones del Ministerio de Energía y

nas:

Con la opinión favorable del Director General de
Electrificación Rural y del Vice Ministro de Energía;

SE RESUELVE:

Artículo 1”.- Aprobar la transferencia a título gratuito
de los bienes que conforman el Proyecto: Eleciifca ción
de la Comunidad Campesina de Collana, ubicado en
la provincia de Huancané, departamento de Puno, a la
Empresa Regional de Servicio Público de Electricidad de
Puno S.A.A, — ELECTROPUNO S.A.A.

“Articulo 2*.- Poner en conocimiento de la Empresa
Regional de Servicio Público de Electricidad de Puno
SAA. - ELECTROPUNO S.A.A. y del Fondo Nacional
de Financiamiento de la Actividad Empresarial del Estado
- FONAFE, lo dispuesto en el articulo primero de la
presente Resolución.

Registrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

199674-2

Aprueban listas de bienes y servicios
cuyas adquisiciones otorgarán
derecho a devolución del IGV, IPM u
otro impuesto al consumo a fayor de
contratistas delos Contratos de Licencia
para la Exploración y Explotación de
Hidrocarburos en los Lotes 134, Z-47
y 116

RESOLUCIÓN MINISTERIAL
N* 214-2008-MEM/DM

Lima, 8 de mayo de 2008

A 2 22 A 0
ANEXO |ll
CONCESIONES MINERAS

MARCOBRE SAC
ITEM__ [NOMBRE DE CONCESION [CODIGO UNICO [HECTAREAS
1 APRECIADA 1 [010127501 [300
R APRECIADA 12 010091902 700
3 APRECIADA 13 [010092002 1000
4 APRECIADA 14 010092102 1000
5 APRECIADA 15 _| 010092202 200 -
6 APRECIADA 2 010127601 1000
7 APRECIADA 3 010127701 [1000
8 APRECIADA 4 [010127801 600
EN APRECIADA 5 010127901 900
APRECIADA 6 010128001 600
APRECIADA 7 010128101 998.87
[APRECIADA 8 010128201 997.96
APRECIADA 9 010128301 899.01
APRECIADA 16 2006 010380506 100
[ CLAVELLINAS SUR 010078501 1000
LA APRECIADA 10 010072502 200
LA APRECIADA 11 [010072602 500 7]
LA REAPARICION 2 010100902 500
LA REPARTICIÓN 1 010030802 1000 |
LA REPARTICION 3 010072302 800 " |
LA REPARTICION 4 010072402 600
LUNAREJA 1 010122701 1000
MIRAMAR 1 010078301 1000
MIRAMAR 10 010121201 1000
MIRAMAR 11 010121301 1000
MIRAMAR 13 010121501 1000
MIRAMAR 14 010121601 600
MIRAMAR 15 010121701 700
MIRAMAR 16 010122001 100
MIRAMAR 17 010121901 100
MIRAMAR 18 010121801 600
[MIRAMAR 2 010078401 400
MIRAMAR 3 D10120501 1000
MIRAMAR 4 [010120601 1000
MIRAMAR 6 010120801 1000
MIRAMAR 7 D10120901 1000
MIRAMAR 8 010121001 1000 y
MIRAMAR 9 010121101 1000
[RETOZO-10 010323993 1000
RETOZO-11 010324093 [1000
RETOZO-7 010323693 1000
RETOZO-8 010323793 1000
RIO 2 010716495 300
RIO 3 010716595 200
RIO 4 010716695 200
TARGET AREA 1 1000048DYO1 3969.31

ANEXO |l!
CONCESIONES MINERAS

MARCOBRE SAC
ITEM | NOMBRE DE CONCESION | CODIGO UNICO | HECTAREAS ]
El APRECIADA 1 [010127501 300
2 APRECIADA 12 010091902 700
3 APRECIADA 13 010092002 1000
4 APRECIADA 14 010092102 1000
5 APRECIADA 15 010092202 200 ]
6 APRECIADA 2 010127601 1000 ]
7 APRECIADA 3 010127701 1000
8 APRECIADA 4 [010127801 600
9 APRECIADA 5 010127901 [900
APRECIADA 6 010128001 600
APRECIADA 7 010128101 998.87 |
APRECIADA 8 [010128201 997.96 ]
APRECIADA 9 010128301 899.01
APRECIADA 16 2006 010380506 100
[ CLAVELLINAS SUR 010078501 1000
TÍA APRECIADA 10 010072502 200
LA APRECIADA 11 [010072602 500
LA REAPARICION 2 010100902 500
LA REPARTICION 1 010030802 1000
LA REPARTICION 3 010072302 800
LA REPARTICION 4 010072402 600
LUNAREJA 1 010122701 1000
MIRAMAR 1 010078301 1000 |
MIRAMAR 10 010121201 1000 |
MIRAMAR 11 010121301 1000 |
MIRAMAR 13 010121501 1000
MIRAMAR 14 010121601 600
MIRAMAR 15 010121701 700
MIRAMAR 16 010122001 100
MIRAMAR 17 010121901 100
MIRAMAR 18 010121801 600
MIRAMAR 2 y 010078401 400
MIRAMAR 3 010120501 1000
MIRAMAR 4 010120601 1000
MIRAMAR 6 010120801 1000
MIRAMAR 7 [010120901 1000
MIRAMAR 8 010121001 1000
MIRAMAR 9 _[oxo121101 1000
RETOZO-10 010323993 1000
RETOZO-11 [010324093 1000 |
RETOZO-7 010323693 1000 7]
RETOZO-8 010323793 1000 |
RIO 2 010716495 300
RIO 3 010716595 200
RIO 4 010716695 200
TARGET AREA 1 1000048DY01 3969.31

